Citation Nr: 1139577	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  07-09 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Entitlement to an evaluation in excess of 30 percent for post-traumatic stress disorder (PTSD) prior to July 26, 2011.  

2.  Entitlement to an evaluation in excess of 50 percent for PTSD from July 26, 2011.  


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from September 1969 to June 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on an August 2004 rating decision of the Montgomery, Alabama, regional office (RO) of the Department of Veterans Affairs (VA).  

The evaluation of the Veteran's PTSD was increased to 50 percent during the course of this appeal, effective from July 26, 2011.  He has not expressed satisfaction with this award.  A veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the Veteran's appeal remains before the Board.  For the sake of convenience, the issue has been recharacterized as two separate issues based on the date of the increase.  

The initial claim included a claim for a total rating based on individual unemployability due to service connected disabilities (TDIU).  This was denied in the August 2004 rating decision currently on appeal, and the Veteran limited his appeal to the increased rating for PTSD and did not appeal the denial of the TDIU.  The matter of entitlement to a TDIU is not before the Board even after considering the provisions of Rice v. Shinseki, 22 Vet. App. 447 (2009).






FINDINGS OF FACT

1.  Prior to July 26, 2011, the Veteran's PTSD symptoms resulted in occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks, but with generally satisfactory functioning.  

2.  Beginning July 26, 2011, the Veteran's PTSD has been productive of occupational and social impairment with reduced reliability and productivity.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for PTSD prior to July 26, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.130, Code 9411 (2011).  

2.  The criteria for an evaluation in excess of 50 percent for PTSD from July 26, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.130, Code 9411 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2011).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

In this case, the Veteran was not provided with VCAA notice until after the initial adjudication of his claim.  This was contained in a June 2008 letter that provided all of the notification required by 38 C.F.R. § 3.159, as defined by Dingess and Pelegrini.  Although the notification was not received until after the initial adjudication of the claim, this does not result in any harm to the Veteran, as his claim has been readjudicated on multiple occasions since receipt of the notification, most recently in August 2011.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).  The Board concludes that the duty to notify has been met.  

The Board further concludes that the duty to assist has also been met.  Private medical records and VA treatment records have been obtained.  He was afforded appropriate VA examinations, and relevant opinions have been obtained from the examiners after a review of the claims folder.  Records have also been obtained from the Social Security Administration (SSA).  The Veteran has offered testimony at a hearing before the undersigned Veterans Law Judge, and a transcript of this hearing is in the record.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

Increased Evaluation

The Veteran contends that his PTSD was and continues to be productive of more impairment than is currently reflected by either the 30 percent or 50 percent evaluations.  

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

 In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

The Veteran's PTSD is evaluated under the General Rating Formula for Mental Disorders.  

Under this formula, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation or own name.  

The only criteria for a total disability rating for any disability rated in accordance with the VA General Rating Formula for Mental Disorders are total occupational and social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 (Fed. Cir. 2004)  

A 70 percent evaluation is merited for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech that is intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), and an inability to establish and maintain effective relationships.  

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

The 30 percent evaluation is merited for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation  normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Code 9411.  

The Veteran was afforded a VA PTSD examination in May 2004.  The claims folder was reviewed by the examiner.  The Veteran denied any history of inpatient psychiatric care, but had just started to receive treatment on an outpatient basis.  The Veteran was divorced.  He had not worked since June 2002, but this was due more to physical problems than psychiatric symptoms.  The Veteran had a history of self medicating with alcohol.  He reported that his current symptoms included poor sleep of only two or three hours with frequent waking; sensitivity to noise; combat related nightmares two or three times a month; some depression; irritability with his children; and isolating, with only one friend.  On objective examination, the Veteran was dressed appropriately.  He appeared anxious and mildly depressed.  He denied auditory or visual hallucinations, and was not suicidal or assaultive.  He was alert and oriented, and his memory was fair.  His affect was appropriate without evidence of looseness of association or thought disorder.  The diagnosis was PTSD, and the Veteran's score on the Global Assessment of Functioning (GAF) scale was 60.  

VA treatment records dating from 2004 to 2008 show that the Veteran was seen on a regular basis for his PTSD.  July 2004 records show that the Veteran appeared neat; oriented; restless and drowsy; and had a blunted affect and irritable mood.  The Veteran's speech and thought were within normal limits, and his judgment, memory and insight were fair.  He denied suicidal and homicidal ideations.  The diagnosis was PTSD, and the score on the GAF was 60.  

Other records from 2004 to 2008 show that the Veteran continued to have sleep problems and admitted to depression at various times during this period.  Flashbacks and intrusive thoughts were also reported during this period.  His GAF in October 2004 was 55.  The February 2005 records show the Veteran admitted to an increase in nightmares, as well as increased irritability and paranoia.  His GAF was 49, and in April 2005 it was 48.  However, he always denied suicidal and homicidal ideations during this period.  His speech was normal, he was oriented, and his attention, concentration, and memory function were intact.  He could think abstractly, and his mood was never more than mildly anxious.  The Veteran's GAF was estimated to be 50 on every occasion he was seen through the remainder of 2005 until June 2007, when it was again 49.  The GAF returned to 50 in November 2007 and was increased to 65 in records dated January 2008.  

The Veteran underwent an additional VA PTSD examination in July 2008.  The claims folder was reviewed by the examiner.  He was undergoing treatment with medication and group therapy.  The Veteran had been married once but had been divorced since 1979.  He had three children from three different women.  The Veteran had drunk heavily for 35 years but had not been drinking for the last five years.  His mood was depressed.  His attention and concentration were intact, and he was oriented.  The Veteran did not have any delusions, and his thought process and content were unremarkable.  He reported visual hallucinations and panic attacks, but was not able to describe panic symptoms when asked.  He was sleeping about two hours a night.  The Veteran reported suicidal and homicidal thoughts without plans or intent.  His impulse control was fair and he had experienced episodes of violence in the past.  The Veteran's remote memory was normal, and his short term memory was mildly impaired.  Psychometric test scores were consistent with moderate PTSD.  The Axis I diagnosis was PTSD, and the Axis II diagnosis was a personality disorder, not otherwise specified.  The GAF for his personality disorder was 50 and for the PTSD it was 60.  The examiner stated that the Veteran's PTSD appeared stable and it was not believed that his problems had increased.  The examiner opined that the Veteran did not have reduced reliability and productivity due to his PTSD symptoms.  Instead, he had occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks due to PTSD symptoms, but with generally satisfactory functioning.  

VA treatment records show that the Veteran continued to receive ongoing treatment for his PTSD from 2009 to 2011.  His symptoms were the same as noted in the previous treatment records, and his GAF scores were 60 during this period.  

At the March 2011 hearing, the Veteran testified that he became depressed every night when it became dark because he knew he would experience nightmares when he tried to sleep.  Consequently, he tried to avoid going to sleep.  He added that he felt very tired.  Finally, the Veteran noted that he had recently participated in a PTSD treatment program.  See Transcript. 

The Veteran's most recent VA PTSD examination was conducted on July 26, 2011.  He was noted to attend group therapy, which he believed had helped him improve his anger control, reduce road rage, and decrease the suicidal ideations that he had experienced following the death of a grandchild in March 2009.  He no longer carried a gun when he went outside to investigate noises in the night.  The Veteran's symptoms included depressed mood; chronic sleep impairment; mild memory loss; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances including work or work-like settings.  The examiner stated that the Veteran's level of occupational and social impairment with regards to all diagnoses was occupational and social impairment with reduced reliability and productivity.  His diagnosis was PTSD.  The GAF was estimated to be 60.  The Veteran's PTSD was described as moderate, and his most significant symptoms were hyperarousal, problems with anger control, hypervigilance, and poor sleep.  He had not worked since 2005 but when he did work his poor anger control and angry outbursts let to his getting fired repeatedly, which resulted in a significant impact on his ability to work.  There was moderate social impairment, and the Veteran had a good relationship with his daughter, contact with his sons, socialized with other veterans, and attended church a couple times a month.  

After careful evaluation of the Veteran's symptoms as described in his VA medical records, the Board is unable to find that entitlement to an evaluation in excess of 30 percent is warranted for the period prior to July 26, 2011.  The Veteran did not display the symptoms or the overall impairment required for 50 percent evaluation prior to July 26, 2011.  His primary symptoms were sleep problems with nightmares, irritability, some depression, and increased startle response as evidenced by his sensitivity to noise.  However, he did not experience most of the symptoms used to illustrate the 50 percent rating, such as a flattened affect, speech or thought abnormalities, difficulty in understanding commands, impairment of both long and short term memory, impaired judgment or impaired thinking.  He reported panic attacks but was unable to describe their symptoms.  The symptoms that were present more nearly resemble those of the 30 percent rating.  

The Board notes that the Veteran's GAF scores varied during this period from 48 to 60.  

A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  

A GAF score of 41 to 50 signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorder (DSM), 32 (4th ed.) (1994) (DSM-IV); 38 C.F.R. §§ 4.125, 4.130 (2011).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

While the variations between 48 and 60 might seem significant, the Board notes that the scores of 48 and 49 represent only a brief three month period of time.  Furthermore, the scores of 48 to 50 are on the upper end of the range that signifies serious symptoms, indicating there his symptoms were close to moderate.  The symptoms actually described during this period varied little if any.  Finally, the Board notes that while the GAF scores are useful tools, the symptoms that are objectively recorded in the examination reports and the examiner's opinions as to the Veteran's overall impairment are more important.  Otherwise, the difference in opinions of the July 2008 and the July 2011 examiners as discussed below would be rendered meaningless, as both found the Veteran's PTSD to be productive of a GAF of 60.  

As suggested, the Board believes that the findings and opinions of the July 2008 examiner regarding the Veteran's level of impairment are critical.  The July 2008 examiner was the first to report suicidal and homicidal ideations, as well as visual hallucinations.  These are symptoms from the 70 percent and 100 percent range.  However, this examiner also reviewed the Veteran's claims folder, which means that he was familiar with the Veteran's prior treatment history from 2004 to 2008.  On the basis of this review and the current examination, the July 2008 examiner concluded that the Veteran's PTSD was stable, and did not believe that his problems had increased.  The examiner noted that the Veteran also had a personality disorder which contributed to his overall impairment.  The examiner opined that the Veteran's PTSD symptoms resulted in occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks, but with generally satisfactory functioning.  This corresponds to the criteria for the 30 percent evaluation that was in effect for this period, and a higher rating is not warranted.  38 C.F.R. § 4.130, Code 9411.  

Similarly, the Board finds that an evaluation of greater than 50 percent is not warranted for the period from July 26, 2011.  The Board finds the opinion of the July 26, 2011 examiner to be highly probative.  This examiner stated that the Veteran's most significant symptoms were hyperarousal, anger control, hypervigilance, and poor sleep.  The Veteran had decreased anger and had not experienced suicidal ideations since 2009, which he attributed to his group therapy.  He reported hitting his son, although it was not clear if this was a recent event or history.  The Veteran did not show most of the symptoms associated with the 70 percent evaluation, including obsessional rituals which interfere with routine activities; illogical speech; near-continuous panic or depression; spatial disorientation, or neglect of personal appearance and hygiene.  Instead, the Board again finds it significant that the examiner opines that Veteran's PTSD is productive of occupational and social impairment with reduced reliability and productivity, which corresponds to the criteria for a 50 percent evaluation.  38 C.F.R. § 4.130, Code 9411.  The Board again notes that in spite of the difference in opinion between the July 2008 examiner and the July 2011 examiner as to the degree of impairment that was produced by PTSD under the rating criteria, they both assigned the PTSD a GAF of 60.  

In reaching this decision, the Board has also considered entitlement to an increased evaluation on an extraschedular basis, but application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b).  The Veteran has not reported any symptoms not contemplated by the rating criteria.  Thun v. Peake, 22 Vet. App. 111 (2008).  There is no evidence of hospitalization for his PTSD, and he testified that the primary reason he is unable to work is due to physical problems.  There is no objective evidence that the Veteran's PTSD presents such an exceptional or unusual disability picture, with such factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  Hence, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under the above-cited regulation, was not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

Entitlement to an evaluation in excess of 30 percent for PTSD prior to July 26, 2011 is denied. 

Entitlement to an evaluation in excess of 50 percent for PTSD from July 26, 2011 is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


